Case 1:18-cv-01019-MN Document 458 Filed 08/26/21 Page 1 of 2 PageID #: 20236




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ARCHERDX, LLC and THE GENERAL                     )
HOSPITAL CORPORATION d/b/a                        )
MASSACHUSETTS GENERAL HOSPITAL,                   )
                                                  )
                  Plaintiffs,                     )
                                                  )
        v.                                        ) C.A. No. 18-1019-MN
                                                  )
QIAGEN SCIENCES, LLC, QIAGEN LLC                  )
f/k/a QIAGEN, INC., QIAGEN BEVERLY,               )
LLC f/k/a QIAGEN BEVERLY, INC.,                   )
QIAGEN GAITHERSBURG, LLC f/k/a                    )
QIAGEN GAITHERSBURG, INC., QIAGEN                 )
GMBH, QIAGEN N.V., and                            )
JONATHAN ARNOLD,                                  )
                                                  )
                  Defendants.                     )


                           PLAINTIFFS’ MOTION FOR JUDGMENT
                      AS A MATTER OF LAW PURSUANT TO FRCP 50(a)

        Plaintiffs ArcherDX, LLC and The General Hospital Corporation d/b/a Massachusetts

General Hospital (“Plaintiffs”), by and through their undersigned counsel, respectfully move for

judgment as a matter of law in their favor pursuant to Fed. R. Civ. P. 50(a) regarding the validity

of U.S. Patent Nos. 10,017,810 and 10,450,597. The grounds for this motion are set forth in the

accompanying opening brief filed contemporaneously herewith.




ME1 37320377v.1
Case 1:18-cv-01019-MN Document 458 Filed 08/26/21 Page 2 of 2 PageID #: 20237




  DATED: August 26, 2021                 MCCARTER & ENGLISH, LLP

  OF COUNSEL:                            /s/ Daniel M. Silver
                                         Daniel M. Silver (#4758)
  Leigh J. Martinson                     Alexandra M. Joyce (#6423)
  Keith Toms                             405 N. King St., 8th Floor
  Jill Mello, Ph.D.                      Wilmington, DE 19801
  Wyley S. Proctor                       (302) 984-6331
  Quincy L. Kayton                       dsilver@mccarter.com
  MCCARTER & ENGLISH, LLP                ajoyce@mccarter.com
  265 Franklin Street
  Boston, MA 02110                       Attorneys for Plaintiffs
  (617) 449-6500
  lmartinson@mccarter.com
  ktoms@mccarter.com
  jmello@mccarter.com
  wproctor@mccarter.com
  qkayton@mccarter.com

  Michael A. Albert
  Eric J. Rutt
  WOLF, GREENFIELD & SACKS, P.C.
  600 Atlantic Avenue
  Boston, MA 02210-2206
  617.646.8240
  malbert@wolfgreenfield.com
  erutt@wolfgreenfield.com

  Attorneys for Plaintiffs
  Edward R. Reines
  WEIL, GOTSHAL & MANGES LLP
  201 Redwood Shores Parkway
  Redwood Shores, CA 94065
  (650) 802-3000
  edward.reines@weil.com
  Attorney for Plaintiff ArcherDX, LLC




                                         2
ME1 37320377v.1
